                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KAREN M. KENNEY,

                  Plaintiff,
                                            Case No. 17-CV-11282
vs.
                                            HON. GEORGE CARAM STEEH

ASPEN TECHNOLOGIES, INC.,

              Defendant.
_____________________________/

               ORDER GRANTING DEFENDANT’S MOTION
               FOR SUMMARY JUDGMENT [ECF DOC. 17]

      Plaintiff Karen Kenney (“Kenney”) filed this action alleging that she

was wrongfully terminated by her employer, defendant Aspen

Technologies, Inc. (“Aspen”). In her two-count complaint, plaintiff alleges

retaliation under Title VII of the Civil Rights Act of 1964 (Count I) and the

Michigan Elliot Larsen Civil Rights Act (“ELCRA”) (Count II). The matter is

before the court on defendant’s motion for summary judgment. The court

heard oral argument on the motion on December 12, 2018. For the

reasons stated below, defendant’s motion for summary judgment is

GRANTED.




                                      -1-
                        FACTUAL BACKGROUND

     Aspen is a company located in Brighton, Michigan, that manufactures

molded foam parts, primarily for the auto industry. Aspen’s principal owner,

Ken Beethem, holds 80% of the shares. Day-to-day operations are run by

General Manager Keith Quinn. April Jewell was Aspen’s HR Manager

during the relevant period.

     Beethem, Quinn and plaintiff have a long history working together. In

the late 1990’s, the three worked for Eagle Industries. In 2003, after

leaving Eagle, they decided to form their own company. Beethem provided

the financing and took an 80% share of Aspen. Quinn received a 20%

share of Aspen, and then gave 1% from his share to plaintiff. Beethem was

CEO, Quinn oversaw day-to-day operations, and plaintiff was responsible

for the management of operations and supervision of the plant floor.

     During her tenure at Aspen, from 2003 to 2008, plaintiff’s

management style was described by Quinn as “very harsh” with the

employees. (Quinn dep. 26) Beethem testified that plaintiff created turmoil

among the management group. (Beethem dep. 41-42) Quinn explained

that plaintiff was harsh with employees, especially the women, and that she

“create[ed] an atmosphere that people did not want to work in.” (Quinn



                                    -2-
dep. 46) Plaintiff resigned her position with Aspen in 2008 and moved to

Arizona.

      In 2015, Aspen needed a Production Manager to help ramp up

production for new parts programs it had acquired. Beethem contacted

plaintiff to discuss having her rejoin Aspen.   Plaintiff was offered the job

because she knew Aspen’s operations and would get up to speed quickly.

(Quinn dep. 51-52) Plaintiff moved back to Michigan and started her job

with Aspen on May 1, 2015.

      Upon plaintiff’s return, Beethem, Quinn and Jewell described

plaintiff’s management style as abrasive, and said that she was responsible

for many hourly workers leaving Aspen. (Beethem dep. 51; Quinn dep. 52-

59; Jewell dep. 69-71) While acknowledging that Aspen always had an

issue with hourly workers quitting, that number allegedly doubled after

plaintiff returned to Aspen. Jewell testified that 54 people quit in 90 days

while plaintiff was employed, and 30-40 of those employees said they

decided to quit because of plaintiff. (Jewell dep. 70-71) At this same time,

Aspen was trying to hire more workers to expand its workforce.

      However, there are no written records to support Aspen’s contention

that many of the 54 workers who quit did so directly because of plaintiff’s



                                     -3-
management style. Aspen does name two employees who complained

about plaintiff in writing. A formal written complaint of harassment and

discrimination was made on June 15, 2015 on behalf of hourly employee

Jeerapan Fox. Fox’s husband outlined harassing behavior by plaintiff

against Jeerapan – such as warnings for having food and her phone out at

her station - as well as complaints about her production even though she

was pregnant. Quinn and Jewell met with plaintiff to discuss this complaint

and to counsel plaintiff on her behavior. (Quinn dep. 63-67; Jewell 61-67)

Quinn and Jewell believed that plaintiff listened to them. Id.

      Another employee, Sara Clapman, wrote a letter to Aspen claiming

she was targeted by plaintiff: “At times I feel as though I am being harassed

by your new director of production; since Karen has been back things have

changed tremendously and not in a good way. It seems like everyone,

every day is on edge and I have heard nothing but complaints. . . . She

targets people she doesn’t like (especially women) which I find completely

unfair.”

      Another incident involved plaintiff terminating Shannon Colgan, a

long-term employee, for violating a new rule regarding cell phones. Aspen

instituted a new policy of not allowing employees to have phones on the



                                     -4-
shop floor, with an exception for floor supervisors and team leaders

because they needed their phones to communicate with management.

Colgan was a floor supervisor. The new policy was announced to workers

in a shift meeting. The same day, plaintiff saw Colgan using her phone to

listen to music through headphones. Plaintiff contacted Beethem and

recommended that Colgan be terminated. Beethem concurred in the

decision. Quinn believed terminating Colgan was inappropriate and

intervened. Beethem agreed and Colgan was reinstated with a 5-day

suspension. Defendant believes that plaintiff did not present Beethem with

the full picture when she asked for permission to terminate Colgan.

      Beethem testified that he was aware of the issues plaintiff was

causing in the plant, both from reports he received from Quinn and Jewell,

as well as complaints he received directly from employees. (Beethem dep.

50-51, 55) Beethem contends that he spoke to plaintiff seven or eight

times during the three months she was employed, but her performance did

not improve. (Beethem dep. 55) He then made the decision to terminate

plaintiff. On July 31, 2015 Beethem terminated plaintiff in his conference

room. Nobody else was present. Beethem did not take any notes, but

testified that he told plaintiff that “based on what we are doing . . . we are



                                      -5-
going in different directions” and “what she is doing is not working.”

(Beethem dep. 56) Jewell recommended that plaintiff be terminated and

Quinn agreed with the decision. (Jewell dep. 28-29, 78-79; Quinn dep. 52-

53) The termination letter given to plaintiff stated that the decision was

made collectively.

      Plaintiff alleges that she was terminated in retaliation for protected

activity. The protected activity stems from conversations plaintiff had with

Jewell and Quinn in mid-May regarding where Aspen advertised for

employees. (Complaint, ¶¶ 12-17) Plaintiff contends that Jewell told her

that Aspen only advertised in Livingston and Oakland counties because

Beethem did not like the “demographics” of the people who resided in

Detroit or Flint. (Complaint, ¶ 13) Plaintiff testified that Jewell and Quinn

each told her that Beethem did not like black people. (Keeney dep. 57-58)

Plaintiff alleges she told both Jewell and Quinn that “[t]his was [an] illegal”

hiring practice. (Complaint, ¶ 15, 17) Plaintiff testified that she did not

speak directly to Beethem about this allegation. (Kenney dep. 62)

      Jewell admitted that she and plaintiff had a conversation about

recruiting practices because plaintiff wanted to know what was being done

to get candidates in the door. Jewell explained that Aspen did not



                                      -6-
advertise in the newspaper, but only recruited on the Internet. (Jewell dep.

43-48) Jewell denies that there was any allegation of racial discrimination

or other discriminatory recruiting practices. (Jewell dep. 56-57) Quinn also

testified that plaintiff asked him about recruiting, but that she never raised

the issue of racial discrimination. (Quinn dep. 15)

      Plaintiff testified that she based her claim of retaliatory discharge on

the fact that “[t]here would be no other reason. I have no documented

disciplinary action or other conversations or actions against me for the

short duration of my employment, so I am not sure what else I should

believe would be the reason for termination.” (Kenney dep. 83-84)

      In her deposition, plaintiff said she and Quinn discussed an issue

regarding unemployment claims that were made against Aspen in the

interim period between plaintiff’s first and second periods of employment

with Aspen. During a slow period some employees claimed unemployment

when they were working less than full time. When work picked up, some of

those employees continued to collect unemployment benefits. Aspen

brought this to the attention of the unemployment agency and a number of

the employees were required to repay benefits wrongfully received.

Plaintiff alleges that Beethem “zeroed in on” three black employees, even



                                      -7-
though he did not target white employees who participated in the same

behavior. (Keeney dep. 66-68) Those employees who failed to make

repayment were charged with fraud by the unemployment agency. Three

employees pled guilty to felony fraud charges and were ordered to repay

the unemployment agency. These employees are still employed by Aspen.

Plaintiff referred to the claims in her deposition as evidence to support her

contention that Beethem was a racist. She did not include this incident in

her complaint. The record evidence regarding this incident does not raise a

genuine issue of material fact as to whether the employer acted out of

racial animus in this case.

      In 2015, of the 163 hourly production workforce at Aspen, 28 or 17%

were African American. The population of Livingston County, where the

plant is located, is 0.4% African American.

      After her termination, plaintiff filed a charge with the EEOC, obtained

a right-to-sue letter, and filed the instant lawsuit for retaliation in violation of

Title VII and ELCRA.

                  STANDARD FOR SUMMARY JUDGMENT

      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to



                                        -8-
interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The Supreme Court has

affirmed the court's use of summary judgment as an integral part of the fair

and efficient administration of justice. The procedure is not a disfavored

procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

see also Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 149 (6th Cir.

1995).

      The standard for determining whether summary judgment is

appropriate is "'whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.'" Amway Distributors Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The evidence and all

reasonable inferences must be construed in the light most favorable to the

non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001). "[T]he

mere existence of some alleged factual dispute between the parties will not



                                      -9-
defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original);

see also National Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 907

(6th Cir. 2001).

      If the movant establishes by use of the material specified in Rule

56(c) that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law, the opposing party must come forward with

"specific facts showing that there is a genuine issue for trial." First Nat'l

Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

or denials in the non-movant's pleadings will not meet this burden, nor will

a mere scintilla of evidence supporting the non-moving party. Anderson,

477 U.S. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

Anderson, 477 U.S. at 252).




                                     - 10 -
                                  ANALYSIS

I.    Prima Facie Case of Retaliation

      Title VII and ELCRA protect employees from retaliation for having

opposed an employer's unlawful actions. 42 U.S.C. § 2000e-3(a), Mich.

Comp. Laws § 37.2701(a).1 Plaintiff contends that she engaged in

protected activity when she complained to Jewell and Quinn about Aspen’s

race-based hiring practices and Beethem’s race-based discrimination, and

that defendant retaliated against her by terminating her employment.

      To establish a prima facie case of retaliation, a plaintiff must

demonstrate that (1) she engaged in a protected activity; (2) her employer

knew of her exercise of her protected rights; (3) her employer took an

adverse employment action against her; and (4) there was a causal

connection between the protected activity and the adverse employment

action. Weigel v. Baptist Hosp. of E. Tennessee, 302 F.3d 367, 381 (6th

Cir. 2002); Allen v. Mich. Dep't of Corr., 165 F.3d 405, 413 (6th Cir.1999).




1
 The same rubric applies to retaliation claims under both Title VII and
ELCRA. See Pena v. Ingham County Road Comm’n, 255 Mich. App. 299,
311, n.3 (2003).


                                     - 11 -
      A.     Protected Activity

      Plaintiff identifies two incidents as protected activity for purposes of

stating a prima facie case of retaliation. First, plaintiff contends that she

opposed discriminatory hiring practices by telling Jewell and Quinn that

what they were doing was illegal. An employee is protected against

employer retaliation for opposing any practice that the employee

reasonably believes to be a violation of Title VII, “whether or not the

challenged practice ultimately is found to be unlawful.” Johnson v.

University of Cincinnati, 215 F.3d 561, 579-80 (6th Cir. 2000).

      Complaining to anyone about allegedly unlawful practices is

considered to be opposing conduct. Id. “[T]here is no qualification on who

the individual doing the complaining may be or on the party to whom the

complaint is made known . . . .” Id. at 580. “The only qualification that is

placed upon an employee's invocation of protection from retaliation under

Title VII's opposition clause is that the manner of his opposition must be

reasonable.” Id. While Jewell and Quinn deny plaintiff’s allegations of

racially discriminatory hiring practices, they acknowledge the conversations

about hiring practices in general took place.




                                     - 12 -
      The second protected activity that plaintiff alleges she engaged in

was telling Quinn that it was unlawful that black employees who committed

fraud against the unemployment agency were prosecuted at Beethem’s

insistence, while white employees who engaged in the same practices

were not prosecuted.

      Viewing the facts in the light most favorable to plaintiff shows she

reasonably believed that Aspen was discriminating against black applicants

and employees, and that she complained about it to defendant. Therefore

the first element of plaintiff’s prima facie case is satisfied.

      B.     Defendant’s Knowledge

      “[T]he decisionmaker's knowledge of the protected activity is an

essential element of a prima facie case of unlawful retaliation.” Frazier v.

USF Holland, Inc., 250 Fed.Appx. 142, 148 (6th Cir. 2007) (finding that

plaintiff failed to establish prima facie case where evidence did not reflect

that employer was aware of prior discrimination charge) (citing Mulhall v.

Ashcroft, 287 F.3d 543, 551 (6th Cir. 2002)). According to plaintiff, she

raised her complaints to Jewell and Quinn, but not directly to Beethem.

      Defendant argues that Beethem was the one who made the decision

to terminate plaintiff’s employment and he had no knowledge of her



                                      - 13 -
protected activity. However, there is evidence that Jewell, Quinn and

Beethem collectively made the decision to terminate plaintiff. This is

supported by plaintiff’s termination letter, as well as Jewell’s letter to the

EEOC stating that the decision to terminate plaintiff was made by all three

of them. In addition, Quinn testified that Beethem would not have

terminated plaintiff if Quinn had not concurred in the decision, and Jewell

testified that she recommended to Beethem that plaintiff be terminated.

      There is genuine dispute of material fact regarding who made the

decision to terminate plaintiff. Plaintiff has met the second element of her

prima facie case.

      C.    Adverse Employment Action

      It is undisputed that plaintiff was terminated which is an adverse

employment action.

      D.    Causal Connection

      To establish the element of causation, a plaintiff bears the minimal

burden of putting forth some evidence “sufficient to raise the inference that

her protected activity was the likely reason for the adverse action.”

E.E.O.C. v. Avery Dennison Corp., 104 F.3d 858, 861 (6th Cir. 1997)

(citations omitted). Evidence that an adverse action was taken shortly after



                                      - 14 -
a plaintiff’s exercise of protected rights is relevant, but temporal proximity

alone will not support a finding that the protected activity and the adverse

action were connected. Nguyen v. City of Cleveland, 229 F.3d 559, 566

(6th Cir. 2000). Causation can also be shown where an employee is

subjected to higher disciplinary scrutiny than similarly situated employees,

Little v. BP Exploration & Oil Co., 265 F.3d 357, 364–65 (6th Cir. 2001), or

if the employee faced higher scrutiny than she faced before engaging in the

protected activity. Cantrell v. Nissan N. Am. Inc., 145 Fed. Appx. 99, 106

(6th Cir. 2005).

      Plaintiff commenced her employment with Aspen on May 1, 2015. In

mid-May she allegedly complained about discriminatory hiring and

employment practices. She was terminated two and a half months later at

the end of July. Plaintiff argues that the reason given for her termination,

her management style, makes no sense when Quinn and Beethem

arguably hired her because of her management style. Plaintiff contends

she was subjected to heightened scrutiny for behaviors that defendant

knew to exist, which along with temporal proximity is sufficient to meet her

burden of showing a causal connection for stating a prima facie case. The




                                     - 15 -
court, however, is hard pressed to accept this argument without any

evidence of heightened scrutiny by defendant.

      Defendant also points out that the large number of employees who

quit and the written complaints regarding plaintiff’s treatment of Jeerapan

Fox and Sarah Clapman occurred after plaintiff engaged in the allegedly

protected activity. It is the law in the Sixth Circuit that “an intervening

legitimate reason” to take an adverse employment action “dispels an

inference of retaliation based on temporal proximity.” Kuhn v. Washtenaw

Cty., 709 F.3d 612, 628 (6th Cir. 2013) (extended discretionary leave that

caused a shortage of deputies in the Sheriff’s Office constituted an

intervening reason for the County to terminate plaintiff’s employment); see

also Wasek v. Arrow Energy Services, Inc., 682 F.3d 463, 472 (6th Cir.

2012) (oil rig worker who had complained about sexual harassment to his

superiors, but who subsequently left his worksite without authorization, had

engaged in an intervening event that gave his employer a legitimate reason

to discipline him). Where the documented employee complaints about

plaintiff, as well as the unusually large number of employees who quit,

occurred or continued after plaintiff engaged in the protected activity, there

is an intervening event that replaces an inference of temporal proximity.



                                     - 16 -
      Viewing the facts in the light most favorable to plaintiff, she has failed

to provide any evidence aside from temporal proximity alone that links her

protected activity to her termination. Furthermore, there is evidence of

intervening legitimate reasons for defendant to take an adverse

employment action which “dispels an inference of retaliation based on

temporal proximity” in this case. See id.

      To establish a prima facie case, a plaintiff must present some

evidence to support an inference that the adverse employment action was

taken in retaliation for the protected activity. See Nguyen, 229 F.3d at 567.

Plaintiff fails to present evidence to support a causal connection between

her protected activity and the adverse employment action. Having failed to

set forth a prima facie case of retaliation under Title VII, the court is

constrained to grant defendant’s motion for summary judgment.

                                CONCLUSION

      For the reasons stated above, defendants’ motion for summary

judgment is GRANTED.

Dated: December 19, 2018

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE



                                      - 17 -
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
  December 19, 2018, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                          - 18 -
